DETAILED ACTION
This office action is a response to an application filed on 01/14/2022 in which claims 1-24 are pending for examination of which claims 7-8, 15-16 are cancelled.

Notice of Pre-AIA  or AIA  Status
2.	The present application is being examined under the AIA  first inventor to file provisions.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Continued Examination Under 37 CFR 1.114
3.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/14/2022 has been entered. 

Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on 11/14/2019 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


6.	Claims 1, 2, 9, 10, 17, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dress et al (US 2017/0078367 A1) in view of Chew et al (US 2009/0122702 A1).

Regarding claim 1, Dress discloses a computer-implemented method comprising: identifying, at a first operator, a plurality of tuples available for processing by the first operator (paragraph [0030]; plurality of frames are parsed along with destination and priority information; determining plurality of frames or tuples according to priority information; paragraph [0031]; identify the data streams which includes frames according to the priority); processing, at the first operator, at least a first set of the plurality of tuples according to a first type of priority, wherein the first type of priority is a first come, first serve prioritization (paragraph [0031]; after determining data stream or plurality of frames according to priority, processing or sending the data stream or frames according to its priority such as FIFO prioritization);
Dress discloses plurality of prioritization for plurality of tuples including FIFO priority (paragraph [0030] there is one such FIFO 230 for each priority where the number of priorities is a system-design parameter). However, Dress does not explicitly disclose 
Chew discloses second type of priority and other limitation such as upon detecting, by the first operator, that a set of conditions are satisfied (paragraph [0061]; lines 6-7;  the processor checks the minimum bandwidth conditions for the network device), switching from the first type of priority to a second type of priority (paragraph [0077]; a networking system dynamically change the priority of internet streams), different from the first type of priority (paragraph [0077]; internet streams includes second type of priority such as video streaming, teleconferencing, voice over IP, and other type of internet streams are first type of priority wherein internet streams includes packets or tuples please see paragraph [0010], [0011] and paragraph [0015]; lines 1-2;  internet or other type of network data packets or tuples are received), for processing the plurality of tuples (paragraph [0025]; lines 9-12; data packets are sent based on their relative priority); and processing,  at the first operator, at least a second set of the plurality of tuples according to the second type of priority (paragraph [0077]; a networking system dynamically change the priority of internet streams based on network conditions such as bandwidth, etc. and claim 8), wherein the second type of priority is based on at least one of a source 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method processing data stream according to multiple priorities including FIFO priority of Dress with the method disclosing processing data streams based on available bandwidth of Chew in order to provide quality of service to the customers taught by Chew. (Chew; paragraph [0077])

Regarding claim 2, Dress in view of Chew discloses the computer-implemented method of claim 1, wherein processing the first set of the plurality of tuples comprises:
transmitting, according to the first type of priority, a first tuple of the first set of the plurality of tuples to a second operator (Dress; paragraph [0031]; sending the data stream which includes plurality of frames according to first type of priority or FIFO priority); and
after transmitting the first tuple, transmitting, according to the first type of priority, a second tuple of the first set of the plurality of tuples to the second operator (Dress; paragraph [0031]; sending data stream according to FIFO priority; paragraph [0028]; sending one or more serial data streams therefore, after sending first data stream according to FIFO priority, sending another data stream according to FIFO; paragraph [0033]; queue the message frames in FIFO priority)

Regarding claim 9, claim 9 is rejected for the same reason as set forth in claim 1 as a system of method claim 1.

Regarding claim 10, claim 10 is rejected for the same reason as set forth in claim 2 as the system of method claim 2.

Regarding claim 17, claim 17 is rejected for the same reason as set forth in claim 1 as a non-transitory computer readable storage medium of the method claim 1.

Regarding claim 18, claim 18 is rejected for the same reason as set forth in claim 2 as the non-transitory computer readable storage medium of the method claim 2.

7.	Claims 3, 6, 11, 14, 19, 22, 23 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dress et al (US 2017/0078367 A1) in view of Chew et al (US 2009/0122702 A1) and George et al (US 2011/0161485 A1).

Regarding claim 3, Dress in view of Chew discloses the computer-implemented method of claim 1, wherein Dress in view of Chew does not explicitly disclose processing the second set of the plurality of tuples comprises
transmitting, according to the second type of priority, a first tuple of the second set of the plurality of tuples to a second operator and
after transmitting the first tuple, transmitting, according to the second type of priority, a second tuple of the second set of the plurality of tuples to the second operator.

transmitting, according to the second type of priority, a first tuple of the second set of the plurality of tuples to a second operator (George; Fig.3; 320, 340, 350, start streaming or transmits stream according the second type of priority); and
after transmitting the first tuple, transmitting (George; paragraph [0015]; the system starts streams or transmit streaming one by one), according to the second type of priority, a second tuple of the second set of the plurality of tuples to the second operator.(George; paragraph [0032]; since the sampled performance meets a predefined performance threshold (i.e. a set of condition), select a second type of priority or highest priority stream to process or perform)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method processing data stream according to multiple priorities including FIFO priority of Dress and the method disclosing processing data streams based on available bandwidth of Chew with the method processing data streaming based on adequate resources of George to manage adaptive streaming taught by George. (George; paragraph [0004])

Regarding claim 6, Dress in view of Chew discloses the computer-implemented method of claim 1, Dress in view of Chew dose not explicitly disclose the set of conditions comprises at least one of determining that the amount of available resources at the first 
George disclose at least one of determining that the amount of available resources at the first operator satisfies a threshold or determining that a network throughput is below a second threshold. (George; Fig.3; 340; determining adequate resource is satisfied or above threshold)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method processing data stream according to multiple priorities including FIFO priority of Dress and the method disclosing processing data streams based on available bandwidth of Chew with the method processing data streaming based on adequate resources of George to manage adaptive streaming taught by George.(George; paragraph [0004])

Regarding claim 11, claim 11 is rejected for the same reason as set forth in claim 3 as the system of method claim 3.

Regarding claim 14, claim 14 is rejected for the same reason as set forth in claim 6 as the system of method claim 6.

Regarding claim 19, claim 19 is rejected for the same reason as set forth in claim 3 as the non-transitory computer readable storage medium of the method claim 3.

Regarding claim 22, claim 22 is rejected for the same reason as set forth in claim 6 as the non-transitory computer-readable medium of the claim 6.

Regarding claim 23, Dress in view of Chew discloses the non-transitory computer-readable storage medium of claim 17, Dress in view of Chew does not explicitly disclose the second type of priority is further based on a user defined prioritization.
George disclose the second type of priority is further based on a user defined prioritization. (George; paragraph [0018]; user selecting streams to be given priority than other streams therefore priority is based on user defined priority)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method processing data stream based on priorities of Dress in view of Chew with the method disclosing processing streaming based on user-defined prioritization to play back user selected stream as larger stream and other streams to smaller background views on a display taught by George. (George; paragraph [0018])

Regarding claim 24, claim 24 is rejected for the same reason of set forth in claim 23.

8.	Claims 4-5, 12-13, 20 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dress et al (US 2017/0078367 A1), Chew et al (US 2009/0122702 A1) in view of Fang et al (US 2020/0174698 A1).

Regarding claim 4, Dress in view of Chew discloses the computer-implemented method of claim 1, further comprising: identifying, by the first operator, a first tuple of the plurality of tuples having a first priority level (Dress; paragraph [0030]; plurality of frames are parsed along with destination and priority information; determining plurality of frames or tuples according to priority information; paragraph [0031]; identify the data streams which includes frames according to the priority); 
Dress in view of Chew does not explicitly disclose determining, by the first operator, a first amount of time that the first tuple has been waiting to be processed at the priority level by the first operator; and 
upon determining that the first amount of time satisfies a threshold amount of time associated with the priority level, increasing, by the first operator, the priority of the first tuple to a second priority level.
Fung et al discloses determining, by the first operator, a first amount of time that the first tuple has been waiting to be processed at the priority level by the first operator; and 
upon determining that the first amount of time satisfies a threshold amount of time associated with the first priority level, increasing, by the first operator, the priority of the first tuple to a second priority level.( paragraph [0019], [0029], determine the amount of time or age of task has been waiting to be processed at the first priority level, after determining the age of the task or stream is old enough or meets threshold amount of time with the current priority level, increase or update the priority of task or stream to the second priority level or higher priority level)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method processing streaming 

Regarding claim 5, Dress in view of Chew and Fung discloses the computer-implemented method of claim 4, further comprising: Dress in view of Chew discloses increasing the priority for the tuple (Chew; paragraph [0036]; increase the priority for the stream)
Dress in view of Chew does not explicitly disclose determining, by the first operator, a second amount of time that the first tuple has been waiting to be processed at the second priority level by the first operator; and 
upon determining that the second amount of time satisfies a threshold amount of time associated with the second priority level, increasing, by the first operator, the priority of the first tuple to a third priority level.
Fung discloses determining, by the first operator, a second amount of time that the first tuple has been waiting to be processed at the second priority level by the first operator; and upon determining that the second amount of time satisfies a threshold amount of time associated with the second priority level, increasing, by the first operator, the priority of the first tuple to a third priority level (the stream operator determines that the amount of time that the job or tuple has been waiting is greater than a threshold amount of time, the stream operator can adjust the priority of the tuple to a higher priority in the paragraph [0019]; [0029], determine the amount of time or age of task has been waiting to be processed at the first priority level, after determining the age of the task or stream is old 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method processing streaming based on priority of Dress in view of Chew with the method Fung processing tasks based on priority to avoid low priority tasks or streams never getting performed taught by Fung. (Fung; paragraph [0019])

Regarding claim 12, claim 12 is rejected for the same reason as set forth in claim 4 as the system of method claim 4.

Regarding claim 13, claim 13 is rejected for the same reason as set forth in claim 5 as the system of method claim 5.

Regarding claim 20, claim 20 is rejected for the same reason as set forth in claim 4 as the non-transitory computer-readable storage medium of method claim 4.


Regarding claim 21, claim 21 is rejected for the same reason as set forth in claim 5 as the non-transitory computer-readable storage medium of method claim 5.




Response To Argument
9.	The applicant’ arguments have been carefully considered but moot. After the applicant amended the claims, the examiner applies new rejections. Therefore, the applicant’ arguments do not apply the current rejection.

Conclusion
10.	The prior art made of record (see attached PTO-892) and not relied upon is considered pertinent to applicant's disclosure.
DAR et al (US 2020/0036773 A1) which discloses prioritizing message based on data source.
Green (US 2005/0080904 A1) which discloses streams prioritization based on deadline.
FRINK et al (US 2009/0285217 A1) which discloses streams are grouped based on priority.

11.	A shortened statutory period for reply to this action is set to expire THREE MONTHS from the mailing date of the action. An extension of time may be obtained under 37 CFR 1.136(a). However, in no event, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this action. 

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYE M AUNG whose telephone number is (571)270-0255.  The examiner can normally be reached on M-F 8:30-5:00. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 5712726967.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A. M. A./
Examiner, Art Unit 2452

/THU V NGUYEN/Supervisory Patent Examiner, Art Unit 2452